Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 19-34 are pending and the subject of this FINAL Office Action.  Applicants canceled all previous claims and added new claims 19-34.
Applicants previously elected the species of depression, PDE8A editing, site B and sequencing in the reply filed on 10/11/2021.

Claim Objections
	Claims 19-34 are objected to because of the following informalities: they contain periods within claims (e.g. “A.”).  See MPEP § 608.01(m).  Appropriate correction is required.
	Claims 20-21, 24 and 33 are objected to because they contain references to tables.  Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).  MPEP § 2173.05(s).

New Grounds of Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 29-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Specifically, the claims are directed to the natural correlation between depression and PDE8A mRNA expression and/or RNA editing without significantly more.  See MPEP § 2106.04(d)(2).   More specifically, under step 2A of the Alice guidelines, claim 29 is directed to “determine whether said subject has depression, or is at risk of having depression, with or without the risk of suicide.”  On its face, this is clearly directed to diagnosing or correlating “the PDE8A mRNA expression level” and/or “the level of the PDE8A RNA editing of at least one or a combination of sites which can be edited on the PDE8A gene” to “whether said subject has depression, or is at risk of having depression, with or without the risk of suicide.”  Dependent claims 30-34 recite additional algorithms and editing sites which are part of the correlation itself.  Thus, claims 29-34 are directed to a diagnosing using a natural correlation.
Under step 2A, prong two, the claims fail to recite a practical application because the claims are exclusively directed to correlating “the PDE8A mRNA expression level” and/or “the level of the PDE8A RNA editing of at least one or a combination of sites which can be edited on the PDE8A gene” to “whether said patient presents or is at risk to develop said pathology” as explained above.  For example, the claims fail to recite any particular treatment, much less how the treatment is tailored based on the correlation.  See MPEP § 2106.04(d)(2).  The claims merely recite to gather a sample and determine the correlation which is a nominal insignificant relationship to the correlation that is merely a field of use application.  See MPEP § 2106.04(d)(2).  
	In sum, the claims are directed to ineligible subject matter because they are directed to the natural correlation between PDE8A expression and editing sites and depression without significantly more.

New Grounds of Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 19-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
The following lack antecedent basis in claim 1: “the PDE8A mRNA expression level”; “the level of the PDE8A RNA editing”; “the adjusted relative proportion of said RNA editing site(s).”
As to “the adjusted relative proportion of said RNA editing site(s),” this is confusing.  The claims fails to explain in relation to what, or how, the proportion of said RNA editing site(s) is adjusted.  Further, the Office is not clear how sites on PDE8A are quantified.  In other words, how is site A quantified when the measure is whether it exists (i.e. presence/absence)?  Stated differently, it is unclear how PDE8A RNA editing is quantified, then used to “adjust” RNA editing sites.  This feature, according to Applicants, is critical to differentiating from the technique used in WEISSMAN.  Thus, clarity is essential.
In claim 29, “discriminative performance” is confusing because it is a subjective phrase with no referent.  In other words, “discriminative” of what, as measured by what, or how?
Also in claim 29, “acceptable discriminative performance” is confusing it is a subjective phrase with no referent.  In other words, “acceptable” by who or what, as measured by what, or how?
Claims 29-34 are not examined for prior art because doing so would require speculation as to the meaning of the claims as explained above.

New Grounds of Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(A) A person shall be entitled to a patent unless –

(1)the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..

Claims 19-25 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by WEISSMANN (WO 2011/161253).
As to claim 1, WEISSMANN teaches MDD correlated with level of expression of PDE8A RNA editing of edited site B and expression in blood samples of patient compared to controls (Abstract, pg.1, claim 20, Figs. 1-15), then determine whether said patient presents or is at risk to develop said pathology (Abstract, pg.1, claim 20, Figs. 1-15).  WEISSMANN further teaches using PDE8A mRNA expression level and PDE8A RNA editing to determine MDD (Claims 1-31).
As to claims 20-21 and 24, WEISSMANN teaches PDE8A RNA editing sites of Table III (Tables 1-3).
As to claim 22, WEISSMANN teaches quantitative expression of ADAR1a, 1b and ADAR2 (claims 16-20, for example).
As to claims 23, WEISSMANN teaches qPCR with primers of SEQ ID NOS: 2-6 (pgs. 24-26, claims 28-29).
As to claim 25, WEISSMANN teaches the subject is being treated or has been treated for hepatitis C virus with Interferon alpha (pgs. 17-18).
As to claim 28, WEISSMANN teaches treating (pgs. 7-8, for example).

New Grounds of Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26-27 are rejected under 35 U.S.C. § 103 as being unpatentable over WEISSMANN (WO 2011/161253).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar, conventional primer design to yield the primers of claims 26-27 as suggested by WEISSMANN with a reasonable expectation of success.
As to claims 1, WEISSMANN teaches MDD correlated with level of expression of PDE8A RNA editing of edited site B and expression in blood samples of patient compared to controls (Abstract, pg.1, claim 20, Figs. 1-15), then determine whether said patient presents or is at risk to develop said pathology (Abstract, pg.1, claim 20, Figs. 1-15).
WEISSMANN teaches qPCR with primers of SEQ ID NOS: 2-6 (pgs. 24-26, claims 28-29).
	WEISSMANN does not explicitly teach instant primers of instant SEQ ID NOS: 2-4 and 6.
However, WEISSMANN explicitly suggests to design primers using the known editing site sequences of PDE8A (pgs. 17-18, 24-27, Figs. 11, 15).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar primer design against known PDE8A editing sites as suggested by WEISSMANN with a reasonable expectation of success.

Double Patenting- Obvious Type - Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 19-34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-15 of U.S. Patent No. 10,323,283, in view of view of Wray et al (The genetic interpretation of area under the ROC curve in genomic profiling, PLoS Genet. 2010 Feb 26;6(2):e1000864. doi: 10.1371/journal.pgen.1000864), Cattane et al. (Altered Gene Expression in Schizophrenia: Findings from Transcriptional Signatures in Fibroblasts and Blood, PLoS One. 2015; 10(2): e0116686. Published online 2015 Feb 6) and Fan et al. (Differential expression of microRNA in peripheral blood mononuclear cells as specific biomarker for major depressive disorder patients, J Psychiatr Res. 2014 Dec;59:45-52. doi: 10.1016/j.jpsychires.2014.08.007. Epub 2014 Aug 24).
As best the Office can determine, based on the election of species, the elected claims are directed to detecting PDE8A RNA editing in body fluids such as blood and correlating it to risk of developing depression (e.g. major depressive disorder (MDD)) using conventional area under the curve techniques (AUC-ROC).  Applicants own prior patents teach all but AUC-ROC, which is a conventional technique routinely applied to enable diagnosis of various diseases including MDD.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar, conventional data analysis techniques such as AUC-ROC to the PDE8A-MDD data of the conflicting claims to yield the ability to predict risk of MDD with a reasonable expectation of success.
As to claims 1-3, 10-14, conflicting claims 1-15 teaches MDD correlated with level of expression of PDE8A RNA editing of edited site B and expression in blood samples of patient compared to controls, then determine whether said patient presents or is at risk to develop said pathology.
As to claim 8, this fails to recite any further steps; thus, claim 8 is rejected for the same reasons as claim 1.
As to claim 9, conflicting claims 1-15 teaches quantitative expression of ADAR1a, 1b and ADAR2.
As to claims 15-16, conflicting claims 1-15 teaches qPCR with primers of SEQ ID NOS: 2-6.
	Conflicting claims do not explicitly teach ii) applying an algorithm or statistical model exhibiting a discriminative performance using said edited site(s) and/or isoform(s), or combination thereof, selected in step b), and, using the results or the end value obtained in step c) i) or ii) to determine whether said patient presents or is at risk to develop said pathology, wherein the algorithm is AUC-ROC.
However, the following prior art demonstrates that AUC-ROC was a standard, conventional and familiar technique routinely applied to gene and RNA expression data to allow diagnosis and prognosis of familiar diseases including MDD.  Wray teaches 
Abstract
Genome-wide association studies in human populations have facilitated the creation of genomic profiles which combine the effects of many associated genetic variants to predict risk of disease. The area under the receiver operator characteristic (ROC) curve is a well established measure for determining the efficacy of tests in correctly classifying diseased and non-diseased individuals. We use quantitative genetics theory to provide insight into the genetic interpretation of the area under the ROC curve (AUC) when the test classifier is a predictor of genetic risk. Even when the proportion of genetic variance explained by the test is 100%, there is a maximum value for AUC that depends on the genetic epidemiology of the disease, i.e. either the sibling recurrence risk or heritability and disease prevalence. We derive an equation relating maximum AUC to heritability and disease prevalence. The expression can be reversed to calculate the proportion of genetic variance explained given AUC, disease prevalence, and heritability. We use published estimates of disease prevalence and sibling recurrence risk for 17 complex genetic diseases to calculate the proportion of genetic variance that a test must explain to achieve AUC = 0.75; this varied from 0.10 to 0.74. We provide a genetic interpretation of AUC for use with predictors of genetic risk based on genomic profiles. We provide a strategy to estimate proportion of genetic variance explained on the liability scale from estimates of AUC, disease prevalence, and heritability (or sibling recurrence risk) available as an online calculator.

Author Summary
Genome-wide association studies in human populations have facilitated the creation of genomic profiles that combine the effects of many associated genetic variants to predict risk of disease. However, genomic profiles are inherently constrained in their ability to classify diseased from non-diseased individuals dictated by the genetic epidemiology of the disease. In this paper, we use a genetic interpretation to provide insight into the constraints on genomic profiles for risk prediction. We provide a strategy to estimate proportion of genetic variance explained on the liability scale from estimates of AUC, disease prevalence, and heritability available as an online calculator.
Introduction
Genome-wide association studies in human populations have facilitated the creation of genomic profiles which combine the effects of many associated genetic variants to predict risk of disease. Genetic testing has long been available for Mendelian genetic diseases for which variants within one gene are directly responsible for the disease. In contrast, the etiology of complex genetic diseases, such those listed in Table 1, comprises both genetic and environmental risk factors. Results from genome-wide association studies have provided empirical evidence that very few associated genetic variants with effect size greater than odds ratio of 1.5 exist [1],[2]. Reconciliation of these effect sizes with the, often sizeable, estimates of heritability for many complex diseases (Table 1) means that we must expect there to be many (perhaps thousands) of genetic variants underlying complex disease if the effect size of any one variant is very small. It follows that each individual will carry a different, probably unique, portfolio of risk alleles. Whereas common risk variants have size too small to be used individually as risk predictors, profiles based on many associated genetic variants could provide useful predictions of genetic risk [3],[4]. We define genetic risk as the risk of disease given an individual's unique multi-locus genotype; genetic risk remains unchanged throughout an individual's lifetime and so could be predicted at birth prior to exposure to many environmental risk factors. Indeed, such risk predictions could be age specific, for example, risk of type 2 diabetes at 10 years, 20 years or 50 years if genomic profile sets based on empirical data were available for these scenarios which have age-specific genetic epidemiologies. As more variants are identified in the coming years, there will be increasing interest in the prospects of genomic profiling. It has been argued that genomic profiles should be assessed in terms of their clinical validity as diagnostic classifiers [5],[6]. The receiver operator characteristic (ROC) curve [7] is a well established tool for determining the efficacy of clinical diagnostic and prognostic tests in correctly classifying diseased and non-diseased individuals and has been used in the context of genomic profiling e.g., [6],[8],[9]. While the area under the ROC curve (AUC) is an important measure for clinical validity it does not tell the whole story as it does not differentiate between the accuracy with which the genomic profile predicts the true genetic risk of individuals and the accuracy with which true genetic risk predicts disease status, which is not under our control. We believe that the ability to differentiate between these components (i.e. the distinction between prediction of genotype and phenotype) is important for interpretation of the value of the genomic profile, particularly as the use of genomic profiles is very much in its infancy at present. Our knowledge of the genetic epidemiology of a disease means that we can know a priori that genomic profiles might not, on their own, be accurate diagnostic classifiers. For this reason, genomic profiles should judged in the first instance on the basis of their analytic validity [10] as predictors of genetic rather than absolute risk. Of course, in the long term genomic profiles can be combined with environmental risk factors to predict absolute risk in the context of clinical utility. Genomic profiles should improve upon family history which has long been used as a crude estimate of genetic risk (see Text S1).

    PNG
    media_image1.png
    631
    1225
    media_image1.png
    Greyscale


(Abstract, pgs. 1-2, Table 1).  In other words, AUC-ROC is routinely applied to gene data for diseases such as depression and “is a well established tool for determining the efficacy of clinical diagnostic and prognostic tests in correctly classifying diseased and non-diseased individuals and has been used in the context of genomic profiling.” Cattane demonstrates AUC-ROC applied to MDD data (Abstract, pgs. 6-9); as does Fan (Abstract, pgs. 47-49).  It is clear from only these few references (of many) that the prior art clearly suggests that AUC-ROC is a familiar technique regularly used with gene expression data to allow prognosis and/or diagnosis of MDD with success.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar AUC-ROC techniques to the expression data of conflicting claims in order to yield predictable prognosis and/or diagnosis results with a reasonable expectation of success.
Response to Arguments
The Office maintains these rejections because the phrase “adjusted relative proportion of said RNA editing site(s) to the PDE8A mRNA expression level from the results obtained in step a)” is confusing and indistinguishable from the conflicting claims determination of RNA editing sites and mRNA expression levels.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON A PRIEST/Primary Examiner, Art Unit 1637